Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146725 & (52)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
  In re Estate of TERRI A. SHOLBERG                                                                 Bridget M. McCormack
                                                                                                          David F. Viviano,
  _________________________________________                                                                           Justices


  DIANE K. SHOLBERG, as Personal
  Representative for the Estate of Terri A.
  Sholberg,
               Plaintiff-Appellee,
  v                                                                 SC: 146725
                                                                    COA: 307308
                                                                    Emmet CC: 10-002711-NI
  ROBERT TRUMAN and MARILYN TRUMAN,
           Defendants-Appellants,
  and
  DANIEL TRUMAN,
             Defendant.
  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. We
  further ORDER that trial court proceedings are stayed pending the completion of this
  appeal. The application for leave to appeal the November 15, 2012 judgment of the
  Court of Appeals remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2013                         _________________________________________
         t0424                                                                 Clerk